O^ouu    ^^4<^£;    b
                         ^ U^^k
                                                  ED IN
                                               MNAIaAPPEALS
          6^




                            '•**#   ^i



                                          0;
    v
                      *-<^
               .* y^Ue                   <^-

/L^LSf                         CU^/
                                          /hd-l
                          ^^4
                   <5L


                                     •J                       C^^)
                     i ' ^J
                                                        *v.
                 ^ V^ r                   b&e
                          VJ
                               ~>4*A ^Z^
               "o-jy^s- ^t£%L*l